Daniels, J.
The statute empowers the court, upon making a decree in favor of the wife, dissolving the marriage for the misconduct of the husband, to require him to provide such suitable allowance for her support as it shall deem just, having regard to the circumstances of the respective parties. And the continuance of that allowance is in no way rendered dependent on the fact that she shall not afterward marry again. It is liable to no such contingency. 3 R. S. (5th ed.) 236, § 58.
Beyond that the statute expressly secures to the wife the right to marry again where she is the innocent party to the decree. And it *717neither, expressly, nor by any reasonable implication, deprives her of her allowance by way of alimony. 3 R. S. (5th ed.) 337, § 62. Complete control is given the court over the subject of the amount, but that is in no sense rendered dependent upon the circumstance of her subsequent marriage.
And as long as that is the nature of the provision made upon this subject, the court is not authorized to add a further qualification for which no warrant has been supplied by the law. The remedy is entirely statutory in its nature, and must be governed by the import and spirit of the legislation enacted upon the subject. And as it has not been provided that the wife shall forfeit her alimony by afterward marrying, the court has no right to attach that as a penalty to the act.
.In Forrest v. Forrest, 25 N. Y. 501, 514-16, the husband was not allowed to prove the subsequent misconduct of the wife for the purpose of depriving her of her alimony on that account. The reason of the rule applied in the disposition of that case would seem to maintain the conclusion, that an act approved by both law and morals should not be attended with a loss which was there denied to be a proper or lawful consequence of her subsequent misbehavior. The proofs show that she is dependent upon the provision made for her support by the decree, and it is not claimed that any change has occurred in the circumstances of the husband rendering him unable to supply it. For that reason no case exists for any reduction or modification in the allowance. And as the wife’s marriage forms no good grounds for depriving her of the provision made by the decree for her support, the husband should not be relieved from its performance. In one sense it was a punishment justly imposed upon him for the violation of his marital obligations, and that reason exists with as much force at this time for its continuance as it did when the decree itself was pronounced against him. For these reasons, as well as those mentioned by Justice Donohue in his opinion, the order should be affirmed, with costs.
Davis, P. J., and Brady, J., concurred.

Order affirmed.